Citation Nr: 0613523	
Decision Date: 05/09/06    Archive Date: 05/17/06

DOCKET NO.  03-07 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the cervical spine at C-5, C-6, and C-7.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel 


INTRODUCTION

The veteran had active service from August 1968 to July 1972.  
Thereafter, he served in the Air National Guard to include a 
period of active duty from May 1991 to September 1991.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2001 rating decision of the RO.  

In May 2004, the veteran testified at a hearing at the RO 
before the undersigned.  In December 2004, the Board remanded 
this matter to the RO for additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND


Although further delay is regrettable, the Board finds that 
additional development is necessary prior to appellate 
review. 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp.  
2005).  Regulations implementing the VCAA are published at 38  
C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The  
VCAA and implementing regulations apply in the instant case.   
In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the  
United States Court of Appeals for Veterans Claims (Court)  
provided guidance regarding the notice requirements mandated  
by the VCAA.  All pertinent notice requirements of the VCAA  
and implementing regulations appear to be met.  VCAA notice  
was provided to the veteran in February 2001 and January 
2005. 

However, after further review of the claims file, the Board 
finds that it is possible that additional service medical 
records exist that have not been obtained. In this regard, 
the Board notes that the veteran testified that he was still 
having problems with his upper neck and shoulder area from 
the injury he sustained while weight lifting when he arrived 
at Ehrling-Berquist Air Force Base in Omaha in 1991.  He also 
testified that he received treatment for his disc disease in 
1996, at Fort McCoy in Wisconsin.  As medical records from 
these specific locations and time periods do not appear to be 
complete, the Board concludes that additional efforts to 
obtain them should be made.

The Board also notes that private medical records associated 
with the claims file regarding the veteran's back disorder 
are dated from 1995, and no earlier.  However, during his May 
2004 hearing, the veteran said that in 1992, D.C.S., M.D., 
first advised him of his back disorder.  Thus, the Board 
finds that efforts should be made to obtain all of Dr. S.'s 
treatment records regarding the veteran's back disorder.  As 
well, in a March 2006 written statement, the veteran's 
service representative contended that there were additional 
existing medical records pertinent to the veteran's claim 
that were not associated with the claims file, specifically, 
chiropractic care and physical therapy records.  In this 
regard, the Board notes that the December 2002 VA examination 
report reflects the veteran's report that apparently in the 
mid-1980s he received physical therapy and chiropractic care 
for his back disorder.  Efforts need to be made to identify 
and secure these records.

Finally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  As these questions are involved in the 
present appeal, this case must be remanded for proper notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that 
informs the veteran that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded, and also includes an explanation as to 
the type of evidence that is needed to establish both a 
disability rating and an effective date.

Accordingly, this case is REMANDED for the following action:

1.	The RO should review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A is 
fully complied with and satisfied to 
include all notice requirements as set 
forth in Dingess/Hartman v. Nicholson, 
supra.  See 38 C.F.R. § 3.159, 

2.	The RO should contact the National 
Personnel Records Center, the 
veteran's Air National Guard units, 
e.g., the Commanders of the 133rd 
Mobile Aerial Port, and the 119th AES, 
and any other appropriate Reserve unit 
commanders, and state and federal 
agencies, and request any additional 
service medical records regarding the 
veteran's treatment, to include any 
special requests necessary to obtain 
all treatment records dated in 1991 
from Ehrling-Berquist Air Force Base 
in Omaha, and in 1996 from Fort McCoy 
in Wisconsin. 

3.	The RO should have the veteran 
identify all VA and non-VA medical 
providers who have examined or treated 
him since his release from active duty 
for his back condition, if not already 
provided by him.  The RO should then 
request related medical records, which 
are not already in the claims folder.  
The RO should specifically request 
that the veteran complete an 
appropriate medical authorization and 
release to obtain any medical records 
regarding the veteran's treatment for 
the period from 1985 to 1995 from 
Daniel C., Smith, M.D., at the address 
provided by the veteran, or at Quello 
Clinic, Ltd., 7373 France Avenue 
South, #202, Edina, MN 55435, or 
Quello Clinic, Ltd., Admin. Offices, 
7801 East Bush Lake Road, Suite 300, 
Bloomington, MN 55439.  Any records 
obtained should be associated with the 
other evidence in the claims file. 

4.	The RO should advise the veteran that 
he may provide a statement from a 
medical practitioner showing a medical 
relationship between his current back 
disability and his period(s) of 
service.

5.	Thereafter, the RO should undertake 
any further development deemed 
necessary, to include, only if 
warranted, scheduling the veteran for 
a VA examination, for additional 
opinion as to whether it is at least 
as likely as not (i.e., at least a 50-
50 probability) that any currently 
diagnosed back disability was caused 
by military service, to include 
consideration of the findings in the 
June 1999 Aeromedical narrative 
summary noting that the veteran dated 
his initial back pain complaints to 
1991 and the corresponding Medical 
Board report with diagnoses of 
degenerative arthritis and cervical 
pain, or whether such an etiology or 
relationship is unlikely (i.e., less 
than a 50-50 probability).

6.	Then, the RO should review all 
additional evidence and readjudicate 
the veteran's claims under all 
appropriate statutory and regulatory 
provisions and legal theories.  If the 
benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with 
a SSOC that includes all evidence 
added to the file since the December 
2004 SSOC.  An appropriate time period 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).






